Citation Nr: 1416938	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a stomach condition, including acid reflux.


REPRESENTATION

Appellant represented by:	Travis Sayre, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant; Spouse


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served in the Navy from October 1986 to October 1990 and the Army from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the RO. 

In January 2012, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the entire record, the Board finds that further development is required in connection with claim of service connection for a stomach condition, including acid reflux. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 

In this case, the record contains lay statements from the Veteran that he has had symptoms related to acid reflux since service.  Also, the Veteran submitted medical records that show he has been diagnosed with dysphasia and an esophageal stricture.  These medical records in conjunction with the Veteran's lay statements suggest that he may have a stomach condition that is associated with an in-service event.  He reports being exposed to chemicals on two occasions during service; once from a water plant while in Kuwait and the other from a burn pile in Camp Anaconda.

There has been no VA examination to determine the nature and likely etiology of the claimed stomach condition, including acid reflux.  Thus, the Board finds that an examination is needed.     

Additionally, during the hearing, the Veteran stated that he recently received treatment from Dr. Omar for his stomach condition.  Accordingly, VA must contact the Veteran to be sure that copies of any outstanding treatment records are included in the file.  This should include the previously identified treatment records, as well as any outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate action to contact the Veteran in order to have him identify all treatment received for his stomach condition, specifically from Dr. Omar.  The letter should request sufficient information to identify any health care provider, and if necessary, signed authorization, to enable VA to obtain any outstanding evidence.

Based on the Veteran's response, the RO should request copies of all clinical records from any identified health care provider and associate them with the Veteran's claims file. 

The letter should invite the Veteran to submit any medical evidence or treatment records in support of his claim.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed stomach condition, including acid reflux.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current stomach condition is due to chemical exposure as reported by the Veteran or another event or incident of the Veteran's period of active service. 

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO must readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



